PER CURIAM:
Alvin Bernard Truesdale appeals from the district court’s orders (1) denying his motions for leave to file a response to counsel’s statement of his noneligibility for a sentence reduction, for a copy of his presentence report, to appoint new counsel based on a conflict of interest, and for judicial notice, and (2) granting his attorney’s motion to withdraw as counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Truesdale’s motion for appointment of counsel, and we affirm for the reasons stated by the district court. United States v. Truesdale, No. 3:92-cr00034-MR-1, 2010 WL 3522266 (W.D.N.C. Sept. 7, 2010) & (Sept. 27, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.